EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the amended Quarterly Report of Z Trim Holdings, Inc. on Form 10-QSB/A for the quarter ended March 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Quarterly Report"), I, Alan G. Orlowsky , Chief Financial Officer of Z Trim Holdings, Inc. certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1)The Quarterly Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of Z Trim Holdings, Inc. Dated:November 16, 2007 By: /s/Alan G. Orlowsky Alan G. Orlowsky Chief Financial Officer (Principal Financial Officer)
